EXHIBIT 10.2 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into effective as of April 25, 2012, by and between ITRACKR SYSTEMS, INC. and its subsidiaries (the "Company"), and JUSTIN FRERE ("Executive"). The Company and Executive are hereinafter collectively referred to as the "Parties," and individually referred to as a "Party." RECITALS A. The Company is desirous of engaging the services of Executive as Chief Financial Officer ("CFO") (Principle Financial Officer and Principle Accounting Officer) of the Company, on the terms and conditions set forth in this Agreement; B. Executive is desirous of accepting such employment, title, and attendant responsibilities on the terms and conditions set forth in this Agreement; and AGREEMENT In consideration of the foregoing promises and the mutual covenants herein contained, and for other good and valuable consideration, the Parties, intending to be legally bound, agree as follows: I.EMPLOYMENT. A. The Company hereby employs Executive, and Executive hereby accepts employment by the Company, upon the terms and conditions set forth in this Agreement, effective as of April 25, 2012 (the "Hire Date"). B. Executive shall do and perform all services, acts, or things necessary or advisable to manage and conduct the business of the Company which are normally associated with the position of CFO. However, at all times during his employment, Executive shall be subject to the direction and policies from time to time established by the Board of Directors (the "Board"). C. The Company's employment of Executive as CFO shall commence on the Hire Date and shall continue for an period to be determined at the sole discretion of the Board. Notwithstanding anything herein to the contrary, the Parties agree Executive is an at-will employee and either Party may terminate Executive's employment under this Agreement at any time, with or without cause. D. As CFO, Executive shall be permitted to perform the services he is required to perform pursuant to this Agreement at whatever location he elects, including his residence; provided, however, that the Company may from time to time require Executive to travel temporarily to other locations in connection with the Company's business. 1 II.LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION. A. During his employment by the Company, Executive shall devote his full business energies, interest, abilities and productive time to the proper and efficient performance of his duties under this Agreement.It is estimated that work required will consume approximately ten hours per week. B. During his employment by the Company, Executive shall not engage in competition with the Company, either directly or indirectly, in any manner or capacity, as adviser, principal, agent, partner, officer, director, employee, member of any association or otherwise, in any phase of the business of developing, manufacturing and marketing of products which are in the same field of use or which otherwise compete with the products or proposed products of the Company.Company acknowledges that current work for Net Element does not create any competition with the Company. III.COMPENSATION OF EXECUTIVE. A. While employed by the Company as CFO, the Company shall guarantee to pay employee a base salary of Four Thousand Five Hundred ($4,500.00) per month plus $150 per hour in excess of 30 hours worked per month payable in regular periodic payments in accordance with Company policy under this Agreement, and any extensions thereof. B. As CFO, Executive shall, in the discretion of the Board and in accordance with Company policy, be eligible to participate in benefits under any employee benefit plan or arrangement made available by the Company now or in the future to its executives and its employees. C. As CFO, Executive's performance shall be reviewed by the Board on a periodic basis (not less than once each fiscal year) and the Board may, in its sole discretion, award such bonuses to Executive as shall be appropriate or desirable based on Executive's performance. The Company agrees that Executive shall be reviewed within twelve (12) months of commencing employment hereunder. IV.EXPENSES A. EXPENSES.The Company shall reimburse Executive for all reasonable, ordinary and necessary expenses including, but not limited to, automobile and other business travel and customer entertainment expenses (no prior approval from direct report required up to $1,000 per month) incurred in connection with his employment hereunder in accordance with the written policy and guidelines established by the Company for employee reimbursement, provided, however, Executive shall render to the Company a complete and accurate accounting of all such expenses in accordance with the substantiation requirements of the Internal Revenue Code, as amended (the "Code"), as a condition precedent to such reimbursement.The Company shall be responsible for any and all phone and communication expenses, in which Executive incurs which are business related separate from the above-mentioned expenses, Executive shall submit monthly phone records for the Company’s review and acceptance prior to reimbursement for out-of-pocket phone and communications expenses. V.CONFIDENTIAL INFORMATION; NONSOLICITATION. A. Executive recognizes that his employment with the Company will involve contact with information of substantial value to the Company, which is not old and generally known in the trade, and which gives the Company an advantage over its competitors who do not know or use it, including but not limited to, techniques, designs, drawings, processes, inventions, developments, equipment, prototypes, sales and customer information, and business and financial information relating to the business, products, practices and techniques of the Company, (hereinafter referred to as "Confidential Information"). Executive will at all times regard and preserve as confidential such Confidential Information obtained by Executive from whatever source and will not, either during his employment with the Company or thereafter, publish or disclose any part of such Confidential Information in any manner at any time, or use the same except on behalf of the Company, without the prior written consent of the Company. 2 VI.ASSIGNMENT AND BINDING EFFECT. A. This Agreement shall be binding upon and inure to the benefit of Executive and Executive's heirs, executors, personal representatives, assigns, administrators and legal representatives. Because of the unique and personal nature of Executive's duties under this Agreement, neither this Agreement nor any rights or obligations under this Agreement shall be assignable by Executive. This Agreement shall be binding upon and inure to the benefit of the Company and its successors, assigns and legal representatives. VII.NOTICES. A. All notices or demands of any kind required or permitted to be given by the Company or Executive under this Agreement shall be given in writing and shall be personally delivered (and receipted for) or mailed by certified mail, return receipt requested, postage prepaid, addressed as follows: 1.
